                                                                                       FILED IN THE
                                                                                   U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF WASHINGTON
1
                                                                              Dec 28, 2018
2                                                                                 SEAN F. MCAVOY, CLERK



3

4                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                           No.    4:18-CR6044-EFS-4
7
                                    Plaintiff,
                                                         ORDER ADOPTING STIPULATED
8                                                        PROTECTIVE ORDER NUNC PRO
                    v.
                                                         TUNC
9
     DAVID BARNES NAY,
10                                  Defendant.

11

12          Before the Court, without oral argument, is the Government’s Motion for

13   Protective Order Regulating Disclosure of Discovery and Sensitive Information as to

14   Defendant David Barnes Nay, ECF No. 156, and related Motion to Expedite,

15   ECF No. 160.1 Defendant David Nay does not oppose the Government’s request for a

16   protective order. See ECF No. 159. Pursuant to Federal Rule of Criminal Procedure

17   16(d)(1) and the parties’ stipulation, the Government’s Motion for Protective Order

18   Regulating Disclosure of Discovery and Sensitive Information and related Motion to

19   Expedite are granted and incorporated in this Order.

20

21   1 The Government filed the Motion for Protective Order Regulating Discovery of Disclosure of
     Sensitive Information, ECF No. 156, and the related Motion to Expedite, ECF No. 157 on December
22   21, 2018. The same day, the Government filed a praecipe, stating that Motion seeks a protection order
     nunc pro tunc. ECF No. 159. The Government also filed another motion to expedite, ECF No. 160, in
     light of the praecipe.
23

24
                                                                                  Order— Page 1 of 4
25
1    /

2    IT IS HEREBY ORDERED:

3    1.   The Government’s Unopposed Motion for Protective Order Regulating

4         Disclosure of Discovery and Sensitive Information, ECF No. 156, is

5         GRANTED.

6    2.   The Government’s Motion to Expedite, ECF No. 160, is GRANTED.

7    3.   The Government’s Motion to Expedite, ECF No. 157, is DENIED as moot.

8    4.   The United States is authorized to disclose the discovery and sensitive

9         information materials (hereinafter “Discovery”), in its possession pursuant
10
          to the discovery obligations imposed by this Court.
11
     5.   Government personnel and counsel for David Nay shall not provide or
12
          make available the Discovery to any person except as specified in this Order
13
          or by approval from this Court. Therefore, defense counsel for David Nay
14
          and the Government shall restrict assess to the Discovery, and shall only
15
          disclose the Discovery to their client, office, staff, investigators,
16
          independent paralegals, necessary third-party vendors, consultants,
17
          and/or anticipated fact or expert witnesses to the extent that defense
18
          counsel believes is necessary to assist in the defense of their client in this
19
          matter or that the Government believes is necessary in the investigation and
20
          prosecution of this matter.
21
     6.   Third parties contracted by the United States or counsel for David Nay to
22
          provide expert analysis or testimony may possess and inspect the sensitive
23

24
                                                                 Order— Page 2 of 4
25
1         information in the Discovery, but only as necessary to perform their case-

2         related duties or responsibilities in this matter. At all times, third parties

3         shall be subject to the terms of the Order.

4    7.   Discovery in this matter will be made available to defense counsel via

5         access to a case file on USA File Exchange. If necessary to review discovery

6         with his client, Defense Counsel may download the discovery and
7
          duplicate only once. Discovery materials may not be left in the possession
8
          of David Nay. In order to provide discovery to a necessary third-party
9
          vendor, consultant, and/or anticipated fact or expert witness, Defense
10
          Counsel may duplicate the discovery only once. No other copies shall be
11
          made by Defense Counsel or David Nay without prior approval from this
12
          Court.
13
     8.   To the extent that Defense Counsel makes any portion of the Discovery
14
          available in paper format to anyone, including David Nay, outside of
15
          counsel’s office, Defense Counsel shall ensure that any and all sensitive and
16
          confidential information is redacted or removed.
17
     9.   All counsel of record, including counsel for the United States, shall keep a
18
          list to identify each person to whom the Discovery is disclosed and who
19
          was advised of the requirements of this Order. Neither counsel for David
20
          Nay nor counsel for the Government shall be required to disclose this list
21
          of persons unless ordered to do so by this Court.
22

23

24
                                                                 Order— Page 3 of 4
25
1          10.   Upon entry of a final order of the Court in this matter and conclusion of any

2                direct appeals, government personnel and counsel for David Nay shall

3                retrieve and destroy all copies of the Discovery containing sensitive

4                information, except that counsel and government personnel may maintain

5                copies in their closed files following their customary procedures.

6          11.   Government personnel and counsel for David Nay shall promptly report to
7
                 the Court any known violations of this Order.
8
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
9
     provide a copy to counsel for the Government and the Defendant.
10
           DATED this 28th day of December 2018.
11

12                                  s/Edward F. Shea
                                     EDWARD F. SHEA
13                            Senior United States District Judge

14

15

16

17

18

19

20

21

22

23

24
                                                                       Order— Page 4 of 4
25
